DETAILED ACTION
This Office action is in response to Applicant’s reply filed 11/21/2022.
Claims 1-4 are pending. Claims 1-4 are amended. Claims 1-4 are rejected.

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner Notes/Objections
The drawing is no longer objected to. The drawings have been amended to recite a “Sole Figure”; importantly, the instant specification has been amended to replace instances of Fig. 1 with “sole figure”; the objection is hereby withdrawn.
Claim 4 is no longer objected to as it has been amended to consistently recite state 1 and state 2 in lowercase format. 
Claim 4 is no longer objected to as it has been amended to remove an extraneous comma.
The objections are hereby withdrawn.
Claim 2 is objected to for referring to “the command” and is best referred to as “the rolling restart command” to clarify that it is referring to “an interface of rolling restart command.” Claim 2 should likely also recite “an interface of a rolling restart command” in the interest of clarity.

Statutory Review under 35 USC § 101
Claims 1-4 are directed towards a method and have been reviewed.
Claims 1-4 appear to remain statutory as the method is directed to significantly more than an abstract idea based on currently known judicial exceptions. Specifically, the claims appear to refer to using transmitted string information that is parsed to determine a need for restart and allowing a reconnection of a client, which, when viewed as a whole, can be considered significantly more than an abstract idea based on currently known exceptions.

Response to Amendments  - 35 USC § 112(a)
Claims 1-4 were rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. 
Claim 1 refers to “the ZooKeeper.” The Applicant’s arguments filed 11/21/2022 have been considered and they are persuasive.
Claim 2 has been amended to correctly recite “rolling restart.”
The rejections are hereby withdrawn.

Response to Amendments  - 35 USC § 112(b)
Claims 1-4 were rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 refers to “the ZooKeeper.” The Applicant’s arguments filed 11/21/2022 have been considered and they are persuasive.
 Claim 1 refers to steps S1, S2, and S3. The claims have been amended to include “and” between S2 and S3, allowing proper understanding of the steps of the claim.
Claim 2 has been amended to correctly recite “rolling restart.”
Claim 4 refers to state 1 and state 2. The claims have been amended to include “and” prior to state 2, allowing proper understanding of the steps of the claim.

Claims 1-4 have been amended to provide the more sufficient antecedent basis for the following elements.
Claim 1:
returned to a Driver, a client, S3: the , context information, a current connection, a ZooKeeper, parses a protocol, a security point state, a whole business state
Claim 2:
an interface of rolling restart command, provides a fine control, the command [interpreted as referring to the “rolling restart” command]; the command-line tool uses the ZooKeeper
Claim 3:
a restart time
Claim 4:
the security point state [referencing a security point state of claim 1], the whole business state [referencing a whole business state of claim 1], the  [referencing a Driver of claim 1], the current connection [referencing a current connection of claim 1], an operation of a reconnection, the reconnection, the client [referencing a client of claim 1], a context state, the , the current connection is closed
Claim 2 refers to “an interface of rolling restart command” and “the command”; however, while this has resulted in the claim objection on page 2, it is not precluding the withdrawal of the rejection of the claim under 35 U.S.C. 112(b).
The 35 U.S.C. 112(b) rejections of claims 1-4 are hereby withdrawn.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al., U.S. Patent Application Publication No. 2020/0264777 (hereinafter Zhu) in view of Grandais, U.S. Patent Application Publication No. 2007/0162730 (hereinafter Grandais) and "ZooKeeper: A Distributed Coordination Service for Distributed Applications," July 22, 2012; obtained December 11, 2022 via WayBack Machine; hereinafter ZooKeeper in further view of Lakhe, "Practical Hadoop Migration," published August 11, 2016, hereinafter Lakhe.

Regarding claim 1, Zhu teaches:
A method of a rolling restart of an ... DB, comprising: ...the method of the rolling restart... (Zhu ¶ 0139-0140: the upgrade control server may control, in a rolling manner, data servers in an upgradeable state to perform an upgrade operation; This batch of data servers may be restarted and upgraded after receiving an upgrade notification)
Zhu further teaches:
S1: using ... a system as a coordinator to update a MXOSRVR state required to be restarted in an instruction according to a framework of the  ...DB; (Zhu FIGs. 1-2, ¶ 0055-0057; ¶ 0057: when the data server receives the first feedback information or the second feedback information, the data server may determine whether it is in an upgradeable state or a non-upgradeable state according to the first feedback information or the second feedback information. The upgradeable state is, for example, OK; If a certain data server receives the first feedback information, the data server may set its own state to upgradeable [shows an updating of state]; see then FIG. 3, ¶ 0157: If a data server is in an upgradeable state, the data server is restarted and upgraded [shows that the upgradeable state corresponds to a "to be restarted" state])
S2: when the MXOSRVR discovers that the MXOSRVR state has been updated to "to be restarted", the MXOSRVR ... to inform a client that the MXOSRVR is in a state of "to be restarted"; (Zhu describes informing a client in at least FIG. 3, ¶ 0166: Each data server then notifies a client accessing the data server of exiting the upgrade preparation state; ¶ 0130: the data server may surely further receive an exit notification of exiting the upgrade preparation state that is sent by the upgrade control server; the data server may send an exit notification to the client according to the exit notification so that the client exits the upgrade preparation state; ¶ 0157 correlates upgrades with restarts to allow Zhu to teach the claimed "state of 'to be restarted'": If a data server is in an upgradeable state, the data server is restarted and upgraded)
when the Driver knows that the MXOSRVR requires to be restarted through ... the newly added ... information, (Zhu describes the claimed 'information' indicating a requirement in at least FIG. 3, ¶ 0166: Each data server then notifies a client accessing the data server of exiting the upgrade preparation state; ¶ 0130: the data server may surely further receive an exit notification of exiting the upgrade preparation state that is sent by the upgrade control server; the data server may send an exit notification to the client according to the exit notification so that the client exits the upgrade preparation state; ¶ 0157 correlates upgrades with restarts to allow the requirement to be the claimed restarted requirement: If a data server is in an upgradeable state, the data server is restarted and upgraded)
Zhu teaches that the rolling restart of the ...DB is realized. (Zhu ¶ 0139-0140: the upgrade control server may control, in a rolling manner, data servers in an upgradeable state to perform an upgrade operation; This batch of data servers may be restarted and upgraded after receiving an upgrade notification)
Zhu does not expressly disclose a method of an EsgynDB.
Zhu does not expressly disclose using a ZooKeeper ... according to a framework of the EsgynDB.
Zhu does not expressly disclose adding a piece of string information to a next information returned to a Driver to inform.
Zhu does not expressly disclose parsing the newly added string information.
Zhu does not expressly disclose:
S3: the Driver keeps context information of a current connection and parses a protocol in each interaction with the MXOSRVR,
the client reconnects according to a security point state of a whole business state,
Zhu does not expressly disclose these newly amended limitations:
wherein the method ... of the EsgynDB does not affect original communication protocol, existing and running services,
the method improves a stability of the EsgynDB,
...the EsgynDB is realized in a production environment,
customer application is realized without perception,
and the whole business state is not affected.
However, Grandais addresses some of these limitations by teaching the following:
Grandais adds a piece of string information to a next information returned to a Driver to inform ... that the MXOSRVR is in a state of "to be restarted.” (Grandais FIGs. 3, ¶ 0029-0032: TDDCOM, through the user interface with the operator console, seizes the input parameters entered by the system administrator; A first set of input parameters is seized and stored in the Working Storage area (309) describing the maintenance operations to be performed; The system administrator enters a third set of input parameters describing the delay to be achieved before starting the unattended maintenance operations; Then the restart parameters are seized and stored [the parameters of Grandais are shown in ¶ 0032 to be in string formation])
S3: the Driver keeps context information of a current connection and parses a protocol in each interaction with the MXOSRVR, (Grandais FIGs. 3, ¶ 0029-0032: TDDCOM, through the user interface with the operator console, seizes the input parameters entered by the system administrator; All the information seized on the operator console during the execution of TDDCOM is stored in the Working Storage area; this information is utilized in Grandais ¶ 0039: the option for restart which has been seized at the operator console and stored in the working storage area [fortifying the teaching of kept context information]; also relevant is ¶ 0038: During the execution of the system services instructions the system messages are captured (354) by TDDX and analyzed)
when the Driver knows that the MXOSRVR requires to be restarted through parsing the newly added string information, (Grandais FIG. 3B, ¶ 0032: Then the restart parameters are seized and stored. These parameters describe which system and the state of the system that the system administrator wants to have restarted at the end of the maintenance operations; All the information seized on the operator console during the execution of TDDCOM is stored in the Working Storage area [Grandais also gives examples in ¶ 0032 of five restart parameters that are in string format]; ¶ 0039: the system is restarted (366) or not (CL instruction is STRSBS) according to the option for restart which has been seized at the operator console and stored in the working storage area)
the client reconnects according to a security point state of a whole business state, (Grandais FIG. 3B, ¶ 0039: The user environment is reset (364) according to the information previously stored in the working storage area. Then the system is restarted (366) or not (CL instruction is STRSBS) according to the option for restart; see step 364 in light of the ABST: the characteristics of the system which was active on the computer and the type of system restart are retrieved from the working storage and the system is restarted according to the retrieved information; see then related ¶ 0031: The second set of inputs seized and stored (311) in the Working Storage area by TDDCOM module describes the system environment in which the unattended operation will be performed: system characteristics (user customized system shutdown command to be started, etc. . . .) and the peripherals [resetting the user environment, including peripherals, to a particular state as part of the restart process is interpreted as addressing the claimed reconnection according to a security point state])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the server upgrading and restart of Zhu with the similar maintenance operations performed over networked computers as in Grandais.
In addition, both of the references (Zhu and Grandais) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing restart operations on networked computing elements.
Motivation to do so would be to improve the functioning of Zhu involving its notifications of server upgrade and restart with the functioning in similar Grandais of maintenance execution and system restart but also with the entry and seizure of input parameters.
Motivation to do so would also be the teaching, suggestion, or motivation in Grandais to allow delayed maintenance operations and to allow securely-performed maintenance operations (¶ 0007-0008).
Zhu in view of Grandais does not expressly disclose a method of an EsgynDB.
Zhu in view of Grandais does not expressly disclose using a ZooKeeper ... according to a framework of the EsgynDB.
Zhu in view of Grandais does not expressly disclose these newly amended limitations:
wherein the method ... of the EsgynDB does not affect original communication protocol, existing and running services,
the method improves a stability of the EsgynDB, 
...the EsgynDB is realized in a production environment,
customer application is realized without perception,
and the whole business state is not affected.
However, ZooKeeper teaches:
S1: using a ZooKeeper in a system as a coordinator to update a MXOSRVR state required to be restarted in an instruction according to a framework of the ...DB; (ZooKeeper p1 shows use as a coordinator: ZooKeeper is a distributed, open-source coordination service for distributed applications; see pp4-5 regarding a state: When the leader receives a write request, it calculates the state of the system is when the write is to be applied and transforms this into a transaction that captures this new state; writes involve synchronizing the state of all servers) 
Zookeeper also teaches, in the newly amended limitations:
wherein the method ... does not affect original communication protocol, existing and running services, (Zookeeper p2: Clients connect to a single ZooKeeper server. The client maintains a TCP connection through which it sends requests, gets responses, gets watch events, and sends heart beats.)
the method improves a stability of the ...DB,  (ZooKeeper p3: ZooKeeper ... provides a set of guarantees; Sequential Consistency - Updates from a client will be applied in the order that they were sent; Atomicity - Updates either succeed or fail. No partial results; Reliability - Once an update has been applied, it will persist from that time forward until a client overwrites the update) 
customer application is realized without perception, and the whole business state is not affected. (ZooKeeper p3: ZooKeeper ... provides a set of guarantees: Single System Image - A client will see the same view of the
service regardless of the server that it connects to; Timeliness - The clients view of the system is guaranteed to be up-to-date within a certain timebound)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the distributed storage system of Zhu as modified with the distributed, open-source coordination service of ZooKeeper.
In addition, both of the references (Zhu as modified and ZooKeeper) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing operations over networked storage elements.
Motivation to do so would be to improve the functioning of the upgrade preparation state and the upgradeable server states of Zhu as modified with the state synchronization of ZooKeeper. Motivation to do so would also be the teaching, suggestion, or motivation to allow one of ordinary skill in the art to implement the simplicity, replication, orderliness, and speed of ZooKeeper, allowing use in large distributed systems, preventing a single point of failure, and allowing client-side implementation as seen in ZooKeeper (pp1-2). 
Zhu in view of Grandais and ZooKeeper does not expressly disclose these newly amended limitations:
wherein the method ... of the EsgynDB does not affect original communication protocol, existing and running services,
the method improves a stability of the EsgynDB, 
...the EsgynDB is realized in a production environment,
However, Lakhe teaches:
wherein the method ... of the EsgynDB does not affect original communication protocol, existing and running services, (Lakhe describes use of original protocols in a Hadoop environment in p163 and p257; see p163: Inter-node communication in Hadoop uses the remote procedure call (RPC), TCP/IP, and HTTP protocols;  the actual reading and writing of file data between clients and DataNodes uses the TCP/IP protocol; see most relevantly pp255-257 describing configuration for a Hadoop cluster: Maximum transmission unit (MTU) indicates the packet size that can be sent using the TCP/IP protocol; Lakhe describes use of EsgynDB in p239, p246, and pp250-251; see p239, "Apache Hadoop ...  providing HDFS on commodity hardware; allowed a proliferation of data-processing frameworks to run on top of data stored in HDFS. These included ... transactional SQL engines (such as Apache Trafodion); p246: Apache Trafodion (in collaboration with Esgyn Corporation); pp250-251: Apache Trafodion (EsgynDB) [pp209-210, 251 show that involvement of these elements in a Hadoop ecosystem, thus showing EsgynDB associated with use of original protocols])
the method improves a stability of the EsgynDB, (Lakhe p181: Some organizations have a stable and established process to use data held in a lake; they use the data (from their lake) to feed their analytical models for advanced analysis; regarding this data, Lakhe describes use of EsgynDB in p239, p246, and pp250-251; see p239, "Apache Hadoop ...  providing HDFS on commodity hardware; allowed a proliferation of data-processing frameworks to run on top of data stored in HDFS. These included ... transactional SQL engines (such as Apache Trafodion); p246: Apache Trafodion (in collaboration with Esgyn Corporation); pp250-251: Apache Trafodion (EsgynDB))
...the EsgynDB is realized in a production environment, (Lakhe p253-256: typical hardware configurations for production and development environments; Hadoop hardware configurations for production/development environments; Lakhe describes use of EsgynDB in p239, p246, and pp250-251; see p239, "Apache Hadoop ...  providing HDFS on commodity hardware; allowed a proliferation of data-processing frameworks to run on top of data stored in HDFS. These included ... transactional SQL engines (such as Apache Trafodion); p246: Apache Trafodion (in collaboration with Esgyn Corporation); pp250-251: Apache Trafodion (EsgynDB))
Lakhe also teaches this limitations previously addressed above:
customer application is realized without perception, and the whole business state is not affected. (Lakhe XV: avoid the complexity of implementing modern data architecture and allow seamless transition for your business; p66 & p74: Develop a new subsystem that will work seamlessly with the existing Policy and Claims processing system using business and IT resources)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve the distributed storage system of Zhu as modified with the production environment of Lakhe.
In addition, both of the references (Zhu as modified and Lakhe) disclose features that are directed to analogous art, and they are directed to the same field of endeavor, such as performing operations over networked storage elements.
Motivation to do so would be to improve the data servers of Zhu as modified with the data lakes and data lake functionality of Lakhe. Motivation to do so would also be the teaching, suggestion, or motivation to allow one of ordinary skill in the art to implement Hadoop to improve customer satisfaction (Lakhe p187) and to implement databases capable of improving performance and functional capabilities (Lakhe p275). 

Regarding claim 2, Zhu in view of Grandais and ZooKeeper and Lakhe teaches all the features with respect to claim 1 above including:
wherein updating the MXOSRVR state required to be restarted in the instruction further comprises: adding a new command-line tool, (Grandais ¶ 0022: the system administrator starts a command from the operator console (103); also relevant is ¶ 0025-0026: The display of a screen is called with the SNDF (send file) CL instruction followed by two parameters, the screen format name and the name of the file containing the screen data. To seize data in a screen the SNDRCVF (send and receive file) CL command is used)
wherein the command-line tool provides an interface of rolling restart command (Zhu ¶ 0026: According to the state of the data server, an upgrade control server may then select to notify, in a rolling manner, the data server to perform an upgrade operation; ¶ 0138-0140: the upgrade control server may control, in a rolling manner, data servers in an upgradeable state to perform an upgrade operation; This batch of data servers may be restarted and upgraded after receiving an upgrade notification [Zhu thus contemplates rolling restart])
and provides a fine control of the command, (Grandais ¶ 0022: the system administrator starts a command from the operator console (103) locally connected to the computer; the parameters of the customers defining the date and time for the maintenance and the type of operations being performed are seized, controlled and stored; ¶ 0029-0032: The system administrator enters a third set of input parameters [the parameters being input in Grandais are interpreted as providing 'fine control' as required by the claims as currently structured])
the command-line tool uses the ZooKeeper in the system as a coordinator to update the MXOSRVR state required to be restarted in the command. (Zhu describes interactions between data servers and an upgrade control server [relevant to MXOSRVRs and a ZooKeeper as required by the claims as currently structured] in FIG. 3, ¶ 0166: when the upgrade control server monitors that all data servers finish upgrade except those data servers having failed upgrades, the upgrade control server may notify each data server of exiting the upgrade preparation state and return to normal processing logic. Each data server then notifies a client accessing the data server of exiting the upgrade preparation state; ¶ 0130: the data server may surely further receive an exit notification of exiting the upgrade preparation state that is sent by the upgrade control server; the data server may send an exit notification to the client according to the exit notification so that the client exits the upgrade preparation state; ¶ 0157 correlates upgrades with restarts to allow Zhu to teach the claimed "state of 'to be restarted'": If a data server is in an upgradeable state, the data server is restarted and upgraded)

Regarding claim 3, Zhu in view of Grandais and ZooKeeper and Lakhe teaches all the features with respect to claim 2 above including:
wherein the command line tool comprises a node that needs to be restarted and a restart time. (Grandais ¶ 0022: This program is executed when called as a command from the operator console; In this first phase, the parameters of the customers defining the date and time for the maintenance and the type of operations being performed are seized, controlled and stored; one or more maintenance operations at the date and time captured during the first phase; ¶ 0032 shows that this can involve restarting: Then the restart parameters are seized and stored. These parameters describe which system and the state of the system that the system administrator wants to have restarted at the end of the maintenance operations)


Regarding claim 4, Zhu in view of Grandais and ZooKeeper and Lakhe teaches all the features with respect to claim 1 above including:
wherein the rolling restart achieved by the client according to the security point state of the whole business state further comprises: judging the security point state of the whole business state, (Grandais FIGs. 3A-3B, ¶ 0038-0039: If an error is detected (answer Y to test 356) during the execution of the system services, the TDDx module stops the execution of the following system services instructions. In any case, at the end of execution of system services instruction (answer Y to test 358 or 356) ... The RESTART module (steps 362 to 368) is then activated)
wherein in state 1: if the Driver finds that the whole business state is in the security point state, the Driver actively disconnects the current connection, then immediately performs an operation of a reconnection, (Grandais FIG. 3B, ¶ 0037-0039: The user environment is reset (364) according to the information previously stored in the working storage area; see this in light of ¶ 0031 contemplating re-initializing a system environment: The second set of inputs seized and stored (311) in the Working Storage area by TDDCOM module describes the system environment in which the unattended operation will be performed: system characteristics (user customized system shutdown command to be started, etc. . . .) and the peripherals [resetting the user environment, including peripherals, to a particular state as part of the restart process is interpreted as addressing the claimed disconnection then reconnection])
when the reconnection is completed, the client executes operations again to restore to a context state before the current connection is disconnected according to the context information, then continues to execute business operations, (Grandais FIG. 3B, ¶ 0037-0039: The user environment is reset (364) according to the information previously stored in the working storage area; see this in light of ¶ 0031: The second set of inputs [shows kept context information] seized and stored (311) in the Working Storage area by TDDCOM module describes the system environment in which the unattended operation will be performed: system characteristics (user customized system shutdown command to be started, etc. . . .) and the peripherals [resetting the user environment, including peripherals, to a particular state as part of the restart process also addresses restoring to a state before disconnection])
and when the MXOSRVR finds that the current connection is closed, the MXOSRVR actively exits and restarts; (Grandais FIG. 3A, ¶ 0035: If the peripherals are initialized without any error (answer Y to test 320), TDDCOM module asks a system service to set the system in restricted mode (323), (instruction ENDSBS *all for restricted mode required for the system and all the subsystems in the preferred embodiment of the IBM AS/400 computer. If, after one hour the system cannot be set in a restricted mode (answer N to test 320), the SDT command is aborted (327) and the system is set to power off and power on to restart)
and in state 2: if the Driver does not find that the whole business state is in the security point state, the Driver continues to perform the business operations until the Driver enters the security point state and then repeats the operations in state 1. (Grandais FIG. 3B, ¶ 0036-0039 describe a loop, "During the execution of the system services instructions," performed until: the end of execution of system services instruction (answer Y to test 358 or 356); this is then followed by ¶ 0039: The user environment is reset (364) according to the information previously stored in the working storage area. Then the system is restarted (366) or not (CL instruction is STRSBS) according to the option for restart)


Response to Arguments
Applicant’s arguments, see pp6-7, filed 11/21/2022, with respect to the 35 U.S.C. 112 rejections of claims 1-4 have been fully considered and are persuasive.  The 35 U.S.C. 112 rejections of claims 1-4 have been withdrawn. 

Applicant’s arguments, see p8, filed 11/21/2022, with respect to the rejection(s) of claim(s) 1-4 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made under 35 U.S.C. 103 as being unpatentable over Zhu in view of Grandais in further view of newly incorporated reference ZooKeeper in further view of newly incorporated reference Lakhe.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Apache ZooKeeper Releases, May 2019, retrieved via the WayBack Machine on December 11, 2022
This reference is cited as pertinent to show the latest release of ZooKeeper 3.3, available August 2, 2012. Later releases are for ZooKeeper 3.4 or for ZooKeeper 3.5.
This is relevant as cited ZooKeeper dated July 22, 2012 and retrieved via the WayBack Machine on December 11, 2012 (of which a copy has been provided) incorrectly refers to a date of publication as December 11, 2022. Reference “ZooKeeper” as utilized in the 35 U.S.C. 103 rejection is shown on page 1 to provide documentation for ZooKeeper 3.3, and its date for the purposes of the rejection of July 22, 2012 remains intact. (Later iterations of “ZooKeeper” respectively refer to ZooKeeper 3.4 or ZooKeeper 3.5.)
Essentially, “Apache ZooKeeper Releases” is cited as pertinent but not relied upon to fortify the use of cited reference “ZooKeeper” in the rejection, as the provided copy states “ZooKeeper 3.3 Documentation” and includes in its URL on p1, “20120722...,” indicating a July 2012 iteration, despite the erroneous “Last Published” date of 12/11/2022 within the provided copy of the reference.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEDIDIAH P FERRER whose telephone number is (571)270-7695. The examiner can normally be reached Monday-Friday 11:00am-7:00pm ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/J.P.F/Examiner, Art Unit 2164                                                                                                                                                                                                        December 11, 2022

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164